Case 2:19-bk-50766               Doc 29      Filed 06/26/19 Entered 06/26/19 11:29:48                  Desc Main
                                             Document     Page 1 of 8




                                   UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

In re:                                                      :
                                                            :
          Exceptional Innovation, Inc.                      :            Case No.: 19-50766
                                                            :            Chapter: 7
                    Debtor.                                 :            Judge: John E. Hoffman, Jr.
                                                            :

                                  TRUSTEE’S AMENDED1 ABANDONMENT
                                       OF ALL BUSINESS ASSETS

           Deutsche Bank Trust Company Americas, as Security Agent (“DBTCA”), pursuant to that

certain Facility Agreement dated June 30, 2015, has requested abandonment of all business assets of

Exceptional Innovation, Inc. (“Debtor”). Christal Caudill, Trustee, pursuant to Bankruptcy Rule

6007 and Local Bankruptcy Rule 6007-1(b) hereby gives notice of abandonment of all of the business

assets now owned by Debtor, including, but not limited to, all assets described in the attached

Appendix (“Collateral”).

           After investigation, the Trustee has concluded that the Collateral is over burdened with liens

in favor of DBTCA to secure an indebtedness in excess of U.S. $12,000,000.00. Moreover, the

Collateral is burdensome because of the cost to the estate of maintenance, insurance and storage of

the Collateral.

           No party in interest, before the conclusion of the 341 meeting, has filed a request for further

notice of abandonment nor has further notice been ordered by the Court.

           WHEREFORE, the Trustee abandons the Collateral, effective on the filing hereof.

                                                       /s/ Christal Caudill
                                                       Christal Caudill, Trustee
                                                       3757 Attucks Drive
                                                       Powell, Ohio 43065


1
    Amended solely to attach Schedules I and II inadvertently omitted.
112408\000001\4812-0549-1350v1
Case 2:19-bk-50766           Doc 29   Filed 06/26/19 Entered 06/26/19 11:29:48     Desc Main
                                      Document     Page 2 of 8




                                      CERTIFICATE OF SERVICE

      I hereby certify that on June 26, 2019 a copy of the foregoing Trustee’s Amended
Abandonment of all Business Assets was served electronically through the Court’s ECF System on all
ECF participants registered in this case at the email address registered with the court.

Exceptional Innovation, Inc.
480 Olde Worthington Rd., Suite 350
Westerville, OH 43082

                                             /s/    Christal Caudill
                                             Christal Caudill, Trustee
                                             3757 Attucks Drive
                                             Powell, Ohio 43065
                                             T: 614-389-4942
                                             F: 614-389-3857
                                             clcaudill@caudill-law.com




112408\000001\4812-0549-1350v1
Case 2:19-bk-50766           Doc 29   Filed 06/26/19 Entered 06/26/19 11:29:48             Desc Main
                                      Document     Page 3 of 8




                                                Appendix

                                   Trustee’s Abandonment of Assets of
                                      Exceptional Innovations, Inc.
                                           Case No. 19-50766

        All of the following property now owned by Exceptional Innovations, Inc., (“Debtor”) or in
which Debtor now has or at any time in the future may acquire any right, title or interest, including
but not limited to the following (collectively “Collateral”):

       (a)          all accounts, chattel paper, deposit accounts, documents (as defined in the UCC),
equipment (including all located at 480 Old Worthington Rd., Westerville, Ohio 43082 and/or at
Metro Data Center, 565 Metro Place South, Dublin, Ohio 43017), general intangibles (including all
scheduled and unscheduled executory contracts), instruments, inventory (including all raw materials
and finished goods inventory located at 2300 Citygate Dr., Columbus, OH 43219), investment
property, letter of credit rights and any supporting obligations related to any of the foregoing;

        (b)         all books and records pertaining to the other property described herein as Collateral;

       (c)        all property of Debtor in the custody of or in transit to DBTCA (“Secured Party”)
for any purpose, including safekeeping, collection or pledge, for the account of such Debtor or as to
which such Debtor may have any right or power, including but not limited to cash;

      (d)        all other goods (including but not limited to fixtures) and (ii) personal property of
such Debtor, whether tangible or intangible and wherever located; and

        (e)        all of Debtor’s patents providing for the grant by or to such Debtor of any right
under any patent, including, without limitation those referred to on Schedule I hereto; all reissues,
reexaminations, continuations, continuations in part, divisional, renewals and extensions of the
foregoing, and all income, royalties, proceeds and liabilities at any time due or payable or asserted
under an with respect to any of the foregoing, including, without limitation, all rights to sue and
recover at law or in equity for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof

        (f)        all of Debtor’s trademarks providing for the grant by or to such Debtor of any right
under any trademark, including, without limitation, those referred to on Schedule II hereto; all
renewals and extensions of the foregoing; all goodwill of the business connected with the use of, and
symbolized by, each such trademark; and all income, royalties, proceeds and liabilities at any time
due or payable or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof; and

112408\000001\4812-0549-1350v1
Case 2:19-bk-50766            Doc 29       Filed 06/26/19 Entered 06/26/19 11:29:48                  Desc Main
                                           Document     Page 4 of 8




        (g)         all products and proceeds of any or all of the foregoing




                                                    SCHEDULE I

                                          Patents and Patent Applications

 Jurisdiction   Grantor       Title               Patent      Issue Date   Application Application
                                                  No.                      No.         Date

 U.S.           Exceptional   Automation          8,725,845   5/13/2014    11/686,875   3/15/2007
                Innovation,   control system
                Inc.          having a
                              configuration
                              tool

 U.S.           Exceptional   Customizable        8,686,890   4/1/2014     12/127,550   5/27/2008
                Innovation,   remote control
                LLC           device

 U.S.           Exceptional   Customizable        8,577,484   11/5/2013    12/153,182   5/14/2008
                Innovation,   media device
                LLC

 U.S.           Exceptional      Touch            8,271,881   9/18/2012    11/738,305   4/20/2007
                Innovation,      screen for
                LLC              convergence
                                 and automation
                                 system

 U.S.           Exceptional   Internet            8,209,398   6/26/2012    11/686,836   3/15/2007
                Innovation,   protocol
                LLC           based media
                              streaming
                              solution

 U.S.           Exceptional   Network based       8,155,142   4/10/2012    11/686,826   3/15/2007
                Innovation,   digital access
                LLC           point device

 U.S.           Exceptional   User control        8,001,219   8/16/2011    11/686,893   3/15/2007
                Innovation,   interface for
                LLC           convergence
                              and automation
                              system

 U.S.           Exceptional   Automation          7,966,083   6/21/2011    11/686,889   3/15/2007
                Innovation,   control system
                LLC           having device
                              scripting

112408\000001\4812-0549-1350v1
Case 2:19-bk-50766            Doc 29      Filed 06/26/19 Entered 06/26/19 11:29:48                      Desc Main
                                          Document     Page 5 of 8



 Jurisdiction   Grantor       Title             Patent           Issue Date   Application Application
                                                No.                           No.         Date

 U.S.           Exceptional      Portable device 7,962,130       6/14/2011    11,937,889   11/9/2007
                Innovation       for
                                 convergence
                                 and automation
                                 solution

 U.S.           Exceptional   Air-cooling        7,667,968       2/23/2010    11/751,582   5/21/2007
                Innovation    system
                              configuratio
                              n for touch
                              screen

 U.S.           Exceptional   Set top box for    7,590,703       9/15/2009    11/727,518   3/27/2007
                Innovation    convergence
                              and automation
                              system

 U.S.           Exceptional   Device             7,587,464       9/8/2009     11/686,846   3/15/2007
                Innovation,   automation
                LLC           using
                              networked
                              device control
                              having a web
                              services for
                              devices stack

 U.S.           Exceptional   Automation         7,496,627       2/24/2009    11/686,884   3/15/2007
                Innovation,   control system
                LLC           having digital
                              logging

 U.S.           Exceptional   Automation         7,509,402       3/24/2009    11/686,896   3/15/2007
                Innovation,   control system
                LLC           having a
                              configuration
                              tool and two-
                              way ethernet
                              communicatio
                              n for web
                              service
                              messaging,
                              discovery,
                              description,
                              and eventing
                              that is
                              controllable
                              with a touch-
                              screen display
                                                         - 7 -




112408\000001\4812-0549-1350v1
Case 2:19-bk-50766            Doc 29     Filed 06/26/19 Entered 06/26/19 11:29:48                 Desc Main
                                         Document     Page 6 of 8




                                              SCHEDULE II

                                  Trademarks and Trademark Applications

 Jurisdiction   Grantor       Mark            Registration   Registration   Serial     Application
                                              No.            Date           No.        Date

 U.S.           Exceptional   EXCEPTIONAL     3446891        6/10/2008      78899601   6/2/2006
                Innovation    INNOVATION
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   (Design)        3446925        6/10/2008      78909459   6/15/2006
                Innovation
                LLC

 U.S.           Exceptional   X               3464371        7/8/2008       78899646   6/2/2006
                Innovation    EXCEPTIONAL
                LLC           INNOVATION
                              (Design Plus
                              Words)



 Jurisdiction   Grantor       Mark            Registration   Registration   Serial     Application
                                              No.            Date           No.        Date

 U.S.           Exceptional   EXCEPTIONAL     3574094        2/10/2009      78899582   6/2/2006
                Innovation    INNOVATION
                LLC

 U.S.           Exceptional X                 3574099        2/10/2009      78909450   6/15/2006
                Innovation (Design Plus
                LLC         Words)

 U.S.           Exceptional X                 3657351        7/21/2009      77643238   1/5/2009
                Innovation (Design Plus
                LLC         Words)

 U.S.           Exceptional   EXCEPTIONAL     3657352        7/21/2009      77643252   1/5/2009
                Innovation    INNOVATION
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   EXCEPTIONAL     3657353        7/21/2009      77643269   1/5/2009
                Innovation    INNOVATION
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   LIFE WARE       3677932        9/1/2009       78862982   4/17/2006
                Innovation
                LLC


112408\000001\4812-0549-1350v1
Case 2:19-bk-50766            Doc 29    Filed 06/26/19 Entered 06/26/19 11:29:48                 Desc Main
                                        Document     Page 7 of 8



 U.S.           Exceptional   LIFE WARE      3690180        9/29/2009      77461044   4/29/2008
                Innovation    CERTIFIED
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   LIFE WARE      3696419        10/13/2009     77317990   10/31/2007
                Innovation    UNIVERSITY
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   LIFE           3697189        10/13/2009     78845333   3/24/2006
                Innovation    STORAGE
                LLC           (Design Plus
                              Words)

 U.S.           Exceptional   LIFE VISION    3697190        10/13/2009     78845447   3/24/2006
                Innovation    (Design Plus
                LLC           Words)

 U.S.           Exceptional   LIFE           3701082        10/27/2009     77643130   1/5/2009
                Innovation    CONTROLLER
                LLC           (Design Plus
                              Words)




 Jurisdiction   Grantor       Mark           Registration   Registration   Serial     Application
                                             No.            Date           No.        Date

 U.S.           Exceptional X                3712883        11/17/2009     77496706   6/11/2008
                Innovation (Design Plus
                LLC         Words)

 U.S.           Exceptional   LIFE WARE      3747288        2/9/2010       77318015   10/31/2007
                Innovation    CONNECTED
                LLC           (Design Plus
                              Words)




112408\000001\4812-0549-1350v1
Case 2:19-bk-50766         Doc 29   Filed 06/26/19 Entered 06/26/19 11:29:48   Desc Main
                                    Document     Page 8 of 8




112408\000001\4812-0549-1350v1
